EXECUTION VERSION

 

 

﻿

﻿

﻿

$200,000,000

﻿

AMENDED AND RESTATED CREDIT AGREEMENT

among

World Wrestling Entertainment, Inc.,

as Borrower,

the Subsidiary Guarantors from Time to Time Parties Hereto,

the Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Documentation Agent,

CITIBANK, N.A.,

as Syndication Agent,

and

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Dated as of May 24, 2019

﻿

﻿

JPMorgan Chase Bank, N.A., as Lead Arranger and Bookrunner

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

﻿

 

 

﻿SECTION 1.

DEFINITIONS

1 

﻿1.1

Defined Terms

1 

﻿1.2

Other Definitional Provisions

22 

﻿1.3

Accounting Terms; GAAP

23 

﻿1.4

Interest Rates; Eurodollar Notification

24 

﻿SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

24 

﻿2.1

Commitments

24 

﻿2.2

Procedure for Borrowing

24 

﻿2.3

Commitment Fees, etc.

25 

﻿2.4

Termination or Reduction of Commitments

25 

﻿2.5

Optional Prepayments

25 

﻿2.6

Mandatory Prepayments and Commitment Reductions

26 

﻿2.7

Conversion and Continuation Options

26 

﻿2.8

Limitations on Eurodollar Tranches

26 

﻿2.9

Interest Rates and Payment Dates

26 

﻿2.10

Computation of Interest and Fees

27 

﻿2.11

Inability to Determine Interest Rate

27 

﻿2.12

Pro Rata Treatment and Payments

28 

﻿2.13

Requirements of Law

30 

﻿2.14

Taxes

31 

﻿2.15

Indemnity

34 

﻿2.16

Change of Lending Office

34 

﻿2.17

Replacement of Lenders

34 

﻿2.18

Defaulting Lenders

35 

﻿2.19

Incremental Commitments

36 

﻿SECTION 3.

LETTERS OF CREDIT

37 

﻿3.1

L/C Commitment

37 

﻿3.2

Procedure for Issuance of Letter of Credit

37 

﻿3.3

Fees and Other Charges

38 

﻿3.4

L/C Participations

38 

﻿3.5

Reimbursement Obligation of the Borrower

39 

﻿3.6

Obligations Absolute

39 

﻿3.7

Letter of Credit Payments

39 

﻿3.8

Applications

40 

﻿SECTION 4.

REPRESENTATIONS AND WARRANTIES

40 

﻿4.1

Financial Condition

40 

﻿4.2

No Change

40 

﻿4.3

Existence; Compliance with Law

40 

﻿4.4

Power; Authorization; Enforceable Obligations

41 

﻿4.5

No Legal Bar

41 

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

﻿4.6

Litigation

41 

﻿4.7

No Default

41 

﻿4.8

Ownership of Property; Liens

41 

﻿4.9

Intellectual Property

41 

﻿4.10

Taxes

42 

﻿4.11

Federal Regulations

42 

﻿4.12

Labor Matters

42 

﻿4.13

ERISA

42 

﻿4.14

Investment Company Act; Other Regulations

43 

﻿4.15

Subsidiaries

43 

﻿4.16

Use of Proceeds

43 

﻿4.17

Environmental Matters

43 

﻿4.18

Accuracy of Information, etc

44 

﻿4.19

Solvency

44 

﻿4.20

Senior Debt

44 

﻿4.21

Anti-Corruption Laws and Sanctions

44 

﻿4.22

EEA Financial Institutions

44 

﻿SECTION 5.

CONDITIONS PRECEDENT

44 

﻿5.1

Conditions to Initial Extension of Credit

44 

﻿5.2

Conditions to Each Extension of Credit

46 

﻿SECTION 6.

AFFIRMATIVE COVENANTS

46 

﻿6.1

Financial Statements

46 

﻿6.2

Certificates; Other Information

47 

﻿6.3

Payment of Obligations

49 

﻿6.4

Maintenance of Existence; Compliance

49 

﻿6.5

Maintenance of Property; Insurance

49 

﻿6.6

Inspection of Property; Books and Records; Discussions

49 

﻿6.7

Notices

49 

﻿6.8

Environmental Laws

50 

﻿6.9

Additional Guarantees

50 

﻿SECTION 7.

NEGATIVE COVENANTS

50 

﻿7.1

Financial Condition Covenants

50 

﻿7.2

Indebtedness

51 

﻿7.3

Liens

51 

﻿7.4

Fundamental Changes

52 

﻿7.5

Disposition of Property

53 

﻿7.6

Restricted Payments

54 

﻿7.7

Capital Expenditures

54 

﻿7.8

Investments

54 

﻿7.9

Optional Payments and Modifications of Certain Debt Instruments

55 

﻿7.10

Transactions with Affiliates

56 

﻿7.11

Sales and Leasebacks

56 

﻿7.12

Swap Agreements

56 

﻿7.13

Changes in Fiscal Periods

56 

﻿7.14

Negative Pledge Clauses

56 

﻿





 

 

--------------------------------------------------------------------------------

 

 



﻿7.15

Clauses Restricting Subsidiary Distributions

56 

﻿7.16

Lines of Business

57 

﻿7.17

Use of Proceeds

57 

﻿SECTION 8.

EVENTS OF DEFAULT

57 

﻿SECTION 9.

THE AGENTS

59 

﻿9.1

Appointment

59 

﻿9.2

Delegation of Duties

59 

﻿9.3

Exculpatory Provisions

59 

﻿9.4

Reliance by Administrative Agent

60 

﻿9.5

Notice of Default

60 

﻿9.6

Non-Reliance on Agents and Other Lenders

60 

﻿9.7

Indemnification

61 

﻿9.8

Agent in Its Individual Capacity

61 

﻿9.9

Successor Administrative Agent

61 

﻿9.10

Documentation Agent and Syndication Agent

62 

﻿9.11

Posting of Communications

62 

﻿9.12

Certain ERISA Matters

63 

﻿SECTION 10.

GUARANTEE

64 

﻿10.1

Guarantee

64 

﻿10.2

Right of Contribution

65 

﻿10.3

No Subrogation

65 

﻿10.4

Amendments, etc. with Respect to the Obligations

66 

﻿10.5

Guarantee Absolute and Unconditional

66 

﻿10.6

Reinstatement

66 

﻿10.7

Payments

67 

﻿10.8

Keepwell

67 

﻿SECTION 11.

MISCELLANEOUS

67 

﻿11.1

Amendments and Waivers

67 

﻿11.2

Notices

68 

﻿11.3

No Waiver; Cumulative Remedies

69 

﻿11.4

Survival of Representations and Warranties

69 

﻿11.5

Payment of Expenses and Taxes

69 

﻿11.6

Successors and Assigns; Participations and Assignments

70 

﻿11.7

Adjustments; Set‑off

73 

﻿11.8

Counterparts

73 

﻿11.9

Severability

73 

﻿11.10

Integration

74 

﻿11.11

Governing Law

74 

﻿11.12

Submission To Jurisdiction; Waivers

74 

﻿11.13

Acknowledgements

74 

﻿11.14

Releases of Guarantees

75 

﻿11.15

Confidentiality

75 

﻿11.16

WAIVERS OF JURY TRIAL

76 

﻿11.17

USA PATRIOT Act

76 

﻿





 

 

--------------------------------------------------------------------------------

 

 



﻿

﻿11.18

Interest Rate Limitation

76 

﻿11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

76 

﻿11.20

Effect of Amendment and Restatement

77 

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

1.1A    Commitments

3.2       Existing Letters of Credit

4.4       Consents, Authorizations, Filings and Notices

4.6       Litigation

4.15     Subsidiaries

7.2(d)   Existing Indebtedness

7.3(f)   Existing Liens

﻿

EXHIBITS:

A          Form of Compliance Certificate

B          Form of Closing Certificate

C          Form of Assignment and Assumption

D          Form of Increased Facility Activation Notice

E          Form of New Lender Supplement

F          Form of U.S. Tax Certificate

G          Form of Joinder Agreement

H          Form of Solvency Certificate

﻿

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 24,
2019, among World Wrestling Entertainment, Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as herein defined) from time to time
parties to this Agreement, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), Bank of
America, N.A., as documentation agent (in such capacity, the “Documentation
Agent”), Citibank, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), and JPMorgan Chase Bank, N.A., as Administrative Agent.

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
September 9, 2011 (as amended and restated as of April 30, 2013, as amended and
restated as of July 29, 2016 and as further amended as of December 12, 2016, the
“Existing Credit Agreement”), among the Borrower, the Subsidiary Guarantors from
time to time parties thereto, the several banks and other financial institutions
or entities parties thereto (the “Existing Lenders”), the other parties party
thereto and the Administrative Agent; and

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement in its entirety upon the terms and conditions set
forth herein in order to, among other things, extend the Termination Date of the
Existing Credit Agreement and make certain other changes as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated as of the Restatement Effective Date (as hereinafter
defined) to read in its entirety as follows:

SECTION 1.    DEFINITIONS

1.1     Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

﻿

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change in the
ABR due to a change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the NYFRB Rate or such Eurodollar Rate, respectively.  If the
ABR as determined pursuant to the foregoing would be less than 1.0% such rate
shall be deemed to be 1.0%.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Adjusted Eurodollar Rate”:  with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula:

Eurodollar Rate

1.00 - Eurocurrency Reserve Requirements

﻿

“Adjustment Date”:  as defined in the definition of “Applicable Pricing Grid”.



 

 

--------------------------------------------------------------------------------

 

 



“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Documentation Agent, the Syndication
Agent and the Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatement Effective Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Commitment then in effect or, if the Commitments have been terminated,
the amount of such Lender’s Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

﻿

 

Eurodollar Loans

ABR Loans

1.25%

0.25 %

﻿

;  provided that on and after the first Adjustment Date occurring after the
Restatement Effective Date, the Applicable Margin for Eurodollar Loans, the
Applicable Margin for ABR Loans and the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.

“Applicable Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding,
provided, that, in the event that the Loans are paid in full prior to the
reduction to zero of the Extensions of Credit, the Applicable Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable
basis.  Notwithstanding the foregoing, in the case of Section 2.18 when a
Defaulting Lender shall exist, Applicable Percentages shall be determined
without regard to any Defaulting Lender’s Commitment.

“Applicable Pricing Grid”:  the table set forth below:



2

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

Consolidated Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for ABR Loans

Commitment Fee Rate

≥ 3.00:1.00

1.75%

0.75%

0.25%

≥ 2.00:1.00 < 3.00:1.00

1.50%

0.50%

0.20%

≥ 1.00:1.00 < 2.00:1.00

1.25%

0.25%

0.175%

< 1.00:1.00

1.00%

0.00%

0.15%

﻿

;  provided, that the highest rate set forth in each column of the foregoing
pricing grid shall apply to the extent the Consolidated Leverage Ratio is less
than zero (as a result of Consolidated EBITDA being less than zero).

Changes in the Applicable Margin or the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column above shall apply.  In
addition, at all times while a Default shall have occurred and be continuing,
the highest rate set forth in each column of the foregoing pricing grid shall
apply.  Each determination of the Consolidated Leverage Ratio shall be made in a
manner consistent with the determination thereof pursuant to the definition of
“Consolidated EBITDA” and Section 7.1.  In the event that any financial
statement or certification delivered pursuant to Section 6.1 is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of an Applicable Margin or Commitment Fee Rate for any period (an “Applicable
Period”) that is higher than the Applicable Margin or Commitment Fee Rate
applied for such Applicable Period, the Borrower shall immediately (a) deliver
to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (b) determine the Applicable Margin and Commitment Fee Rate
for such Applicable Period based upon the corrected compliance certificate and
(c) immediately pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest and other fees owing as a result of such
increased Applicable Margin and Commitment Fee Rate for such Applicable Period,
which payment shall be promptly distributed by the Administrative Agent to the
Lenders entitled thereto.  It is acknowledged and agreed that nothing contained
herein shall limit the rights of the Administrative Agent and the Lenders under
the Loan Documents.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Electronic Platform”: as defined in Section 9.11(b).

“Approved Fund”:  as defined in Section 11.6(b).

“Assignee”:  as defined in Section 11.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit C.

“Assumed Agreements”: that certain Loan Agreement, dated as June 8, 2015 (as
amended, modified, restated, consolidated, replaced or supplemented from time to
time, the), between 88 Hamilton Avenue Associates, LLC, as borrower, and Natixis
Real Estate Capital LLC, as lender, and any agreements or instruments or filings
entered into, delivered or filed in connection with such Loan



3

 

--------------------------------------------------------------------------------

 

 



Agreement or any of the Loan Documents (as defined in such Loan Agreement),
including, without limitation, that certain Open-Ended Mortgage, Assignment of
Leases and Rents and Security Agreement, made as of June 8, 2015, by 88 Hamilton
Avenue Associates, LLC, as mortgagor, to Natixis Real Estate Capital LLC, as
lender.

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”:  as defined in Section 11.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

“Budget”:  as defined in Section 6.2(c).

“Business”:  as defined in Section 4.17(b).





4

 

--------------------------------------------------------------------------------

 

 



“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.  For the
avoidance of doubt, “Capital Expenditures” shall exclude any Investment in a
Network Entity, the Real Property SPE, any Specified JV or a Special Film Entity
made pursuant to Section 7.8.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated at least AA by S&P and Aa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000 for taxable money market mutual funds or
$1,000,000,000 for tax-exempt money market mutual funds.



5

 

--------------------------------------------------------------------------------

 

 



“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) other than the Permitted Holders, of the common stock of the
Borrower representing more than 42% of the aggregate voting power represented by
the issued and outstanding common stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were not (i) directors of the Borrower on the
Restatement Effective Date or nominated, or appointed or approved for
consideration by shareholders for election by the board of directors of the
Borrower or (ii) appointed by directors so nominated, or appointed or approved;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group other than the Permitted Holders.

“Charges”:  as defined in Section 11.18.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 “Commitment”:  as to any Lender, the obligation of such Lender to make Loans
and participate in Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The amount of the Commitments
on the Restatement Effective Date is $200,000,000.

“Commitment Fee Rate”:  0.175 % per annum; provided that on and after the first
Adjustment Date occurring after the Restatement Effective Date, the Commitment
Fee Rate will be determined pursuant to the Applicable Pricing Grid.

“Commitment Period”:  the period from and including the Restatement Effective
Date to the Termination Date.

 “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Communications”: as defined in Section 9.11(c).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided,  further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 11.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff





6

 

--------------------------------------------------------------------------------

 

 

of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness (including the Loans), (c) all
depreciation and amortization expense, (d) any non-cash impairment charges
(including in respect of any feature film), (e) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on the sales of assets outside
of the ordinary course of business), and (g) any non-cash stock-based
compensation expenses, and minus, to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense and excluding tax incentives in an aggregate
amount not to exceed $20,000,000 in any twelve month period in respect of
incentives received relating to feature film production, television or .com
content production) and (iv) any other non-cash income, all as determined on a
consolidated basis.

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for purposes of calculating the Consolidated Interest
Coverage Ratio only, any cash interest expense with respect to the Borrower’s
Corporate Headquarters Lease that would otherwise be included in such
calculation in accordance with GAAP as Consolidated Interest Expense shall be
excluded.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period; provided that for purposes of calculating the Consolidated Leverage
Ratio only, any obligations with respect to the Borrower’s Corporate
Headquarters Lease that would otherwise be included in such calculation in
accordance with GAAP as Consolidated Total Debt shall be excluded.

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided further that there shall be
deducted any payments made by the Borrower during such period pursuant to the
Borrower’s Corporate Headquarters Lease.  For the avoidance of doubt,
Consolidated Net Income shall be determined taking into account any of the
transactions between the Borrower or any of its Subsidiaries, on the one hand,
and any Network Entity that is not a Subsidiary or any Special Film Entity or
any Specified JV or the Real Property SPE, as applicable, on the other hand,
provided that such transaction is in the ordinary course of business and upon
fair and reasonable terms no



7

 

--------------------------------------------------------------------------------

 

 



less favorable to the Borrower or any of its Subsidiaries than the Borrower or
such Subsidiary, as the case may be, would obtain in a comparable arm’s length
transaction with a Person that is not a Network Entity or a Special Film Entity
or Specified JV or the Real Property SPE, as applicable.

“Consolidated Total Debt”:  at any date, the aggregate amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP (it being understood and agreed that
the Guarantee Obligations of the Borrower under the Assumed Agreements  shall
not be included in Consolidated Total Debt unless and until such Guarantee
Obligations are required to appear in the  “Liabilities” section on a
consolidated balance sheet (as compared to the notes thereto) of the Borrower in
accordance with GAAP).

 “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 “Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 “Corporate Headquarters Lease”: the Borrower’s lease at 677 and 707 Washington
Boulevard in Stamford, Connecticut.

“Credit Party”:  the Administrative Agent, the Issuing Lender or any other
Lender.

﻿

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has itself
become, or whose direct or indirect parent has become, the subject of a
Bankruptcy Event or (e) to the extent this Agreement is executed by each
affected Lender under the Existing Credit Agreement, has itself become, or whose
direct or indirect parent has become, the subject of a Bail-In Action.





8

 

--------------------------------------------------------------------------------

 

 



“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dividing Person”: as defined in the definition of “Division”.

“Division”: the division of assets, liabilities, and/or obligations of a Person
(the “Dividing Person” among two or more Persons (whether pursuant to a “plan of
division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.

“Division Successor”: any Person that, upon consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities, and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed to be a
Division Successor upon the occurrence of such Division.

“Documentation Agent”:  as defined in the preamble hereto.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EEA Financial Institution”:  (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.

“ERISA Event”:  (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make



9

 

--------------------------------------------------------------------------------

 

 



by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or any failure by any Pension Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived;
(d) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (f) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (g) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (i) the incurrence by any Group Member or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt by any
Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or (k)
the failure by any Group Member or any of its ERISA Affiliates to pay when due
(after expiration of any applicable grace period) any installment payment with
respect to Withdrawal Liability under Section 4201 of ERISA.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Rate”: with respect to any Eurodollar Loans for any Interest Period,
the LIBO Screen Rate at approximately 11:00 A.M., London Time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

 “Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 “Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility and the then current Interest Periods with respect thereto,
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.



10

 

--------------------------------------------------------------------------------

 

 



“Excluded Domestic Subsidiary”:  any Domestic Subsidiary with assets or annual
revenue for the most recently completed four quarter period of less than
$500,000, provided that the aggregate assets or annual revenue for the most
recently completed four quarter period of all Domestic Subsidiaries that are
“Excluded Domestic Subsidiaries” shall not exceed $5,000,000, in the aggregate
(and the Borrower shall designate Domestic Subsidiaries that would otherwise be
“Excluded Domestic Subsidiaries” as non-Excluded Domestic Subsidiaries in order
to comply with the foregoing limitation).

“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.

“Excluded Swap Obligation”:  with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) in the case of a Swap Obligation subject
to a clearing requirement pursuant to section 2(h) of the Commodity Exchange
Act, because such Subsidiary Guarantor is a “financial entity,” as defined in
section 2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of such
Subsidiary Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes”: means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient's failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Aircraft”:  that certain 2007 Bombardier BD-700-1A11 Aircraft S/N
9245, FAA Registration  No. N200ES.

“Existing Lenders”:  as defined in the recitals hereto.

“Existing Letter of Credit”: as defined in Section 3.2.





11

 

--------------------------------------------------------------------------------

 

 



“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Applicable Percentage of the L/C Obligations
then outstanding.

“Facility”:  the Commitments and the extensions of credit made thereunder.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Restatement Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the Federal Funds Effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of calculating such rate.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Film Assets”:  movies, films, videos, television programming and digital
content and other similar assets.

“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  Generally accepted accounting principles in the United States of
America.





12

 

--------------------------------------------------------------------------------

 

 



“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“IBA”: as defined in Section 1.4.

 “Impacted Interest Period”:  as defined in the definition of “Eurodollar Rate”.

“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit D.

“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in



13

 

--------------------------------------------------------------------------------

 

 



clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Swap Agreements determined on a marked to market basis
as of the time of such determination.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) all Other Taxes.

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)      if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)      the Borrower may not select an Interest Period that would extend
beyond the Termination Date;



14

 

--------------------------------------------------------------------------------

 

 



(iii)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)      the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for which the LIBO Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate (for the
shortest period for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time. 

“Investments”:  as defined in Section 7.8.

“IRS”:  the United States Internal Revenue Service.

“Issuing Lender”:  JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

“Joinder Agreement”:  as defined in Section 6.9(a).

“L/C Commitment”:  $30,000,000.

“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Obligations are owed.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”:  as defined in Section 3.1(a).

“LIBO Screen Rate”: for any day and time, with respect to any Eurodollar Loans
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the



15

 

--------------------------------------------------------------------------------

 

 



Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“LLC”: any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loans”:  as defined in Section 2.1(a).

“Loan Documents”:  this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”:  as defined in Section 11.18.

“Media Center”:  the facility or facilities to be utilized by the Borrower for
production, filming, taping, post-production, broadcast and related activities
associated with film, television, digital media or other forms of content
creation and distribution, including, but not limited to, the building,
premises, equipment, furniture and fixtures related thereto.

 “Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Network Entity”: any Person that may be formed in which the Borrower holds a
direct or indirect equity interest where the principal purpose of such entity is
to broadcast, distribute or otherwise exploit content and other assets created
by the Borrower and its Affiliates or created by such Network Entity.

“Non-U.S. Lender”:  any Lender that is not a U.S. Person.

﻿

“Notes”:  the collective reference to any promissory note evidencing Loans.



16

 

--------------------------------------------------------------------------------

 

 



“NYFRB”:  the Federal Reserve Bank of New York.

“NYFRB Rate”:  for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided,  further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“New Lender”:  as defined in Section 2.19(b).

“New Lender Supplement”:  as defined in Section 2.19(b).

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
(i) any Lender or any affiliate of any Lender, (ii) any Person that was a Lender
or an affiliate of a Lender at the time such Specified Swap Agreements and
Specified Cash Management Agreements were entered into or (iii) any Person that
is a Lender or an affiliate of a Lender on the Restatement Effective Date and
entered into such Specified Swap Agreements and Specified Cash Management
Agreements on or prior to the Restatement Effective Date), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any such Lender or Person, as the case may be, that
are required to be paid by the Borrower pursuant hereto) or otherwise.

“Original Closing Date”:  September 9, 2011.

“Other Connection Taxes”:  with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes”:  any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.17).

“Overnight Bank Funding Rate”:  for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository



17

 

--------------------------------------------------------------------------------

 

 



institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate.

“Participant”:  as defined in Section 11.6(c).

“Participant Register”:  as defined in Section 11.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to ERISA
and/or any successor entity performing similar functions.

“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
Class A common stock (or other securities or property following a merger event
or other change of the Class A common stock of the Borrower) purchased by the
Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided, that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Permitted Convertible Indebtedness issued
in connection with the Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness”: senior, unsecured Indebtedness of the
Borrower that is convertible into shares of Class A common stock of the Borrower
(or other securities or property following a merger event or other change of the
Class A common stock of the Borrower) (and cash in lieu of fractional shares)
and/or cash (in an amount determined by reference to the price of such Class A
common stock or such other securities). 

 “Permitted Holders”:  the collective reference to Vincent K. McMahon, Linda
McMahon, Shane B. McMahon and Stephanie M. McMahon, and entities, trusts or
estates controlled by, or established for the benefit of, such Persons.

 “Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) relating to the Borrower’s
Class A common stock (or other securities or property following a merger event
or other change of the Class A common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such Class A common stock) sold
by the Borrower substantially concurrently with any purchase by the Borrower of
a Permitted Bond Hedge Transaction.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.



18

 

--------------------------------------------------------------------------------

 

 



“Prime Rate”:  the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.

“Properties”:  as defined in Section 4.17(a).

“PTE”: a Prohibited Transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee becomes or would become effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).

“Real Property SPE”: WWE Real Estate Holdings, LLC, a Delaware limited liability
company  and a direct or indirect wholly-owned subsidiary of the Borrower
established to acquire and hold certain improved real property located
in  Stamford, Connecticut for use in part by the Borrower and one or more of its
Subsidiaries with the remainder of such real property to be leased to third
parties.

“Register”:  as defined in Section 11.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the Restatement Effective Date (no matter how such notice
requirement may be changed in the future).

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Restatement Effective Date, the Commitments then in effect and (b) thereafter,
the Total Commitments then in effect or, if the Commitments have been
terminated, the Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.





19

 

--------------------------------------------------------------------------------

 

 



“Responsible Officer”:  the chief executive officer, president, chief financial
officer or other executive officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

“Restatement Effective Date”:  the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied, which date is May 24, 2019.

“Restricted Payments”:  as defined in Section 7.6.

“Sanctioned Country”:  at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions”:  all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 “SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

﻿

“Special Film Entity”:  any Person that may be formed in which the Borrower
holds a direct or indirect equity interest where the principal purpose of such
entity is to produce, create, acquire, distribute, sell, license or otherwise
exploit Film Assets and which is designated as such by written notice from the
Borrower to the Administrative Agent.

﻿

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated



20

 

--------------------------------------------------------------------------------

 

 



clearing house transfers of funds or any similar transactions between (i) the
Borrower or any Subsidiary Guarantor and (ii) the Administrative Agent, any
Lender or any affiliate of any Lender, any Person that was a Lender or an
affiliate of a Lender at the time such agreement was entered into or any Person
that is a Lender or an affiliate of a Lender on the Restatement Effective Date
and entered into such agreement on or prior to the Restatement Effective Date,
in each case which has been designated by the Administrative Agent or such
Lender or Person, as the case may be, and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.

“Specified JV”:  any Person that may be formed in which the Borrower owns less
than 100% of the equity of such Person and which would otherwise fall within the
definition of “Subsidiary” under this Agreement where the principal purpose of
such Person is to produce, create, acquire, distribute, sell, license or
otherwise exploit sports and entertainment assets and related rights and
property in foreign countries and which is designated as such by written notice
from the Borrower to the Administrative Agent.

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by (i) the Borrower or
any Subsidiary Guarantor and (ii) the Administrative Agent, any Lender or any
affiliate of any Lender, any Person that was a Lender or an affiliate of a
Lender at the time such Swap Agreement was entered into or any Person that is a
Lender or an affiliate of a Lender on the Restatement Effective Date and entered
into such Swap Agreement on or prior to the Restatement Effective Date.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person; provided that any Network Entity that is not a
Subsidiary Guarantor,  any Special Film Entity, any Specified JV and the Real
Property SPE shall not be a Subsidiary of the Borrower.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than (i) any
Excluded Domestic Subsidiary, (ii) any Excluded Foreign Subsidiary, (iii) any
Special Film Entity and (iv) any Network Entity to the extent that such Network
Entity is unable to guarantee the Obligations pursuant to the terms of its
organizational documents].

“Swap”:  any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”:  any agreement with respect to any Swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.





21

 

--------------------------------------------------------------------------------

 

 



“Swap Obligation”:  with respect to any Person, any obligation to pay or perform
under any Swap.

“Syndication Agent”:  as defined in the preamble hereto.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date”:  May 24, 2024.

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”:  the United States of America.

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.14(f)(ii)(D).

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”:  the relevant Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2     Other Definitional Provisions.  (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(a)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) the word “incur” shall



22

 

--------------------------------------------------------------------------------

 

 



be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (iv) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.  All
certificates or statements required or issued hereunder by natural persons in
their capacities as officers of any Group Member shall be deemed for all
purposes to be issued in such persons capacity as such officer on behalf of such
Group Member and not in such person’s individual capacity.

(b)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3     Accounting Terms; GAAP.  (a)  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value”,
as defined therein.

a)  Notwithstanding anything to the contrary contained in Section 1.3(a) or in
the definition of “Capital Lease Obligations,” any accounting change requiring
all leases to be capitalized, including Financial Accounting Standards Board
Accounting Update No. 2016-02, Leases (Topic 842), only those leases in effect
on December 31, 2018 and all leases executed after December 31, 2018 that would
constitute capital leases in conformity with GAAP as in effect on December 31,
2018 shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith. For the avoidance of doubt, any lease that
would constitute an operating lease in conformity with GAAP as in effect on
December 31, 2018 (including all such leases in effect on December 31, 2018 and
all such leases executed after December 31, 2018) shall not constitute
Indebtedness for purposes of this Agreement.

(b)  For greater certainty, for purposes of calculating compliance with
financial statement covenants set forth in this Agreement, the Borrower shall
provide to the Agent a reconciliation based on the audited annual financial
statements provided under Section 6.1(a) of this Agreement and the unaudited
quarterly financial statements provided under Section 6.1(b) of this Agreement
reflecting the elimination for accounting purposes of each Special Film Entity,
each Specified JV and the Real Property



23

 

--------------------------------------------------------------------------------

 

 



SPE.  In addition, for purposes of determining if actions are permitted under
this Agreement if such actions are premised on compliance with certain specified
financial statement ratios or tests, such determinations shall be made taking
into account the elimination for accounting purposes of each Special Film
Entity, each Specified JV and the Real Property SPE.

1.4     Interest Rates; Eurodollar Notification.  The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Rate, which is
derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.11(b) of this
Agreement, such Section 2.11(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to Section 2.11, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.11(b), will be similar to, or produce the same value or
economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

﻿

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1     Commitments.  (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Loans”) to the Borrower
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Applicable
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Commitment.  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.4 and 2.7.

(a)  The Borrower shall repay all outstanding Loans on the Termination Date.

2.2     Procedure for Borrowing.   The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans) (provided that any such notice of a borrowing of ABR
Loans to finance payments



24

 

--------------------------------------------------------------------------------

 

 



required by Section 3.5 may be given not later than 10:00 A.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case
of Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Any Loans made on
the Restatement Effective Date shall initially be ABR Loans.  Each borrowing
under the Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

2.3     Commitment Fees, etc.    (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Restatement Effective Date to the last day of the
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Restatement Effective Date.

(a)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4     Termination or Reduction of Commitments.  The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Extensions of
Credit would exceed the Total Commitments.  Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.

2.5     Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $5,000,000 and increments of $1,000,000 above such
amount.

2.6     Mandatory Prepayments and Commitment Reductions.  In the event that:





25

 

--------------------------------------------------------------------------------

 

 



(i)    the Extensions of Credit of any Lender at any time exceeds such Lender’s
Commitment at such time; or

﻿

(ii)    the Total Extensions of Credit exceed the Total Commitments at such
time;

﻿

the Borrower shall promptly prepay the Loans (and/or provide cash collateral for
L/C Obligations) in an aggregate amount equal to such excess amount.

﻿

2.7     Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(a)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided,  further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.8     Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.9     Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(a)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(b)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation, interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or



26

 

--------------------------------------------------------------------------------

 

 



otherwise), all outstanding Loans and Reimbursement Obligations (whether or not
overdue) shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans plus 2% from the date of such
non‑payment until such amount is paid in full (as well after as before
judgment).

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.10     Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(a)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).

2.11     Inability to Determine Interest Rate.  (a) If prior to the first day of
any Interest Period:

(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted Eurodollar Rate or the
Eurodollar Rate, as applicable, for such Interest Period, or

(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted Eurodollar Rate or the Eurodollar Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not



27

 

--------------------------------------------------------------------------------

 

 



arisen but either (w) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement that the administrator of the LIBO Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 11.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.11(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any request to convert ABR Loans to, or the
continuation of any Eurodollar Loans as, Eurodollar Loans shall be ineffective
and (y) if any notice requests a Eurodollar Loan, such Loan shall be made as an
ABR Loan.

2.12     Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the Applicable Percentages.

(a)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(b)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 10.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal



28

 

--------------------------------------------------------------------------------

 

 



pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(c)  Subject to Section 9.7, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees and unreimbursed drawings under Letters of Credit then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed drawings under
Letters of Credit then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed drawings under
Letters of Credit then due to such parties.

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
Borrower.

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

(f)  If any Lender shall fail to make any payment required to be made by it
pursuant to 2.12(d), 2.17(e), 3.4(a) or 10.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.13     Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or



29

 

--------------------------------------------------------------------------------

 

 



directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Original Closing Date:

(i)  shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii)   shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable.  If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Original Closing Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction. 

(b)  Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented; provided that
the Borrower is being treated in a manner consistent with other similarly
situated borrowers.

(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the



30

 

--------------------------------------------------------------------------------

 

 



absence of manifest error.  Notwithstanding anything to the contrary in this
Section, the Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect.  The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.14     Taxes.  (a) Each payment by any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law.  If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Withholding Agent may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made.

(a)  The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(b)  As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(c)  The Loan Parties shall jointly and severally indemnify each Credit Party
for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

(d)  Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender (including, for the avoidance of doubt, any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 11.6(c) relating to the maintenance of a Participant Register and any
Excluded Taxes) that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.14(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.





31

 

--------------------------------------------------------------------------------

 

 



(e)  (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.14(f)(ii)(A) through (E) below) shall not be required if in the
Lender's judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this
Section 2.14(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI or IRS Form W-8EXP;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code both
(1) IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate substantially in
the form of Exhibit F (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;



32

 

--------------------------------------------------------------------------------

 

 



(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided,  however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 871(h)
or Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the Restatement Effective Date. 

(f)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 2.14(g), in no event will any indemnified party be required to pay
any amount to any indemnifying party pursuant to this Section 2.14(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 2.14(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(g)  Each party's obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.



33

 

--------------------------------------------------------------------------------

 

 



(h)  For purposes of Sections 2.14, the term “Lender” includes the Issuing
Lender and the term "applicable law" includes FATCA. .

(i)  For purposes of determining withholding Taxes imposed under FATCA, from and
after July 29, 2016, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

2.15     Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16     Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.13 or 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending offices to suffer no economic, legal or regulatory disadvantage, and
provided,  further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.13 or 2.14(a).

2.17     Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.13 or 2.14(a), (b) is a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender



34

 

--------------------------------------------------------------------------------

 

 



shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.18     Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3(a);

(b)  the Commitment and Extensions of Credit of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby; 

(c)  if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i)  all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Extensions of Credit plus such Defaulting Lender’s L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8.1
for so long as such L/C Exposure is outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder,



35

 

--------------------------------------------------------------------------------

 

 



all fees payable under Section 3.3(a) with respect to such Defaulting Lender’s
L/C Exposure shall be payable to the Issuing Lender until and to the extent that
such L/C Exposure is reallocated and/or cash collateralized; and

(d)  so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the Restatement Effective Date and for so long
as such event shall continue or (ii) the Issuing Lender has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
unless the Issuing Lender shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Lender to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

2.19     Incremental Commitments. 

(a)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall increase the amount of their
Commitments by executing and delivering to the Administrative Agent an Increased
Facility Activation Notice specifying (i) the amount of such incremental
Commitments and (ii) the applicable Increased Facility Closing Date; provided
that (A) no Default or Event of Default exists or shall exist immediately before
or after giving effect to such incremental Commitments; (B) the Borrower shall
be in compliance with the then-applicable financial covenants set forth in
Section 7.1, computed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements shall have been (or shall
have been required to be) delivered pursuant to Section 6.1 (and assuming any
undrawn Commitments are fully drawn); (C) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on the applicable Increased Facility
Closing Date immediately prior to, and after giving effect to, such incremental
Commitments; (D) the terms of the incremental Commitments shall be identical to
the terms of the then-existing Commitments (including the maturity date in
respect thereof); and (E) in connection with any such increase, the Borrower
shall provide the Administrative Agent with such certificates and legal opinions
as the Administrative Agent may reasonably request.  Notwithstanding the
foregoing, (i) without the consent of the Required Lenders, the aggregate amount
of incremental Commitments obtained after the Restatement Effective Date
pursuant to this paragraph shall not exceed $100,000,000 and (ii) without the
consent of the Administrative Agent, (x) each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $10,000,000 and (y) no more
than three Increased Facility Closing Dates may be selected by the Borrower
after the Restatement Effective Date.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion. 



36

 

--------------------------------------------------------------------------------

 

 



(b)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.23(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c)  Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Borrower shall borrow Loans under the relevant
increased Commitments from each Lender participating in the relevant increase in
an amount determined by reference to the amount of each Type of Loan (and, in
the case of Eurodollar Loans, of each Eurodollar Tranche) which would then have
been outstanding from such Lender if (i) each such Type or Eurodollar Tranche
had been borrowed or effected on such Increased Facility Closing Date and (ii)
the aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased.  The Eurodollar Rate
applicable to any Eurodollar Loan borrowed pursuant to the preceding sentence
shall equal the Eurodollar Rate then applicable to the Eurodollar Loans of the
other Lenders in the same Eurodollar Tranche.

(d)  Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence of the incremental Commitments evidenced thereby.  Any
such deemed amendment may be effected in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.

SECTION 3.    LETTERS OF CREDIT

3.1     L/C Commitment.  (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Commitments would
be less than zero.  Each Letter of Credit shall (i) be denominated in Dollars
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date that is five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(a)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

3.2     Procedure for Issuance of Letter of Credit.  The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request.  Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby



37

 

--------------------------------------------------------------------------------

 

 



(but in no event shall the Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower.  The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof.  The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).  On the Restatement Effective Date, the parties
hereto agree that each Letter of Credit identified on Schedule 3.2 (each an
“Existing Letter of Credit”) shall be deemed to be a Letter of Credit pursuant
to the terms and conditions, and entitled to the benefits, of this Agreement and
the other Loan Documents, without any further action by the Borrower or any
other Person.

3.3     Fees and Other Charges.  (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Facility, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date.  In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(a)  In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4     L/C Participations.  (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Applicable
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

(a)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average NYFRB Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available



38

 

--------------------------------------------------------------------------------

 

 



to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(b)  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
 however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5     Reimbursement Obligation of the Borrower.  If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.9(b)
and (y) thereafter, Section 2.9(c).

3.6     Obligations Absolute.  The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.7     Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for



39

 

--------------------------------------------------------------------------------

 

 



payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8     Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1     Financial Condition.  The audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at December 31, 2016, December 31,
2017 and December 31, 2018, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from Deloitte & Touche LLP, present fairly
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at March 31, 2019, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the three-month period then
ended (subject to normal year-end audit adjustments).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein and except, in the case of the unaudited consolidated
financial statements for the period ended March 31, 2019, normal year-end
adjustments).  No Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives that are not reflected in the most recent financial statements and
the notes thereto referred to in this paragraph.  During the period from
December 31, 2018 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

4.2     No Change.  Since December 31, 2018, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3     Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate or limited liability
company power and authority, as applicable, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except to the extent that
the failure to so qualify as a foreign entity could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.



40

 

--------------------------------------------------------------------------------

 

 



4.4     Power; Authorization; Enforceable Obligations.  Each Loan Party has the
corporate or limited liability company power and authority, as applicable, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5     No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.  No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

4.6     Litigation.  Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7     No Default.  No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

4.8     Ownership of Property; Liens.  Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

4.9     Intellectual Property.  Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted.  No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim except claims which could not reasonably be
expected to have a Material Adverse Effect.  The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect except to the extent that such use could not reasonably be expected to
have a Material Adverse Effect.





41

 

--------------------------------------------------------------------------------

 

 



4.10     Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.

4.11     Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.

4.12     Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13     ERISA.  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws except
where failure to comply could not reasonably be expected to cause a Material
Adverse Effect or otherwise create a Default or Event of Default hereunder; (b)
each Plan that is intended to be qualified (i) has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by (or within the time period
permitted by law will be submitted to) the Internal Revenue Service or (ii) is
entitled to rely on a favorable opinion letter issued by the Internal Revenue
Service, and, in either case, to the best knowledge of the Borrowers, nothing
has occurred that could prevent or cause the loss of tax-qualified status; (c)
no ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur which could reasonably be expected to result in a Material Adverse Effect;
and (d) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by any Group Member or to
which any Group Member has an obligation to contribute have been accrued in
accordance with Statement of Financial Accounting Standards No. 106.  The
present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of such Pension Plan allocable to
such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Accounting Standards Codification No. 715: Compensation-Retirement
Benefits) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000 the fair market value of
the assets of all such underfunded Pension Plans.



42

 

--------------------------------------------------------------------------------

 

 



4.14     Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15     Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time, (a) Schedule 4.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.

4.16     Use of Proceeds.  The proceeds of the Loans, and the Letters of Credit,
shall be used for general corporate purposes (including acquisitions and
dividends to the extent permitted hereunder).

4.17     Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination



43

 

--------------------------------------------------------------------------------

 

 



at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18     Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19     Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

4.20     Senior Debt. The Obligations constitute “Senior Debt” and “Designated
Senior Debt” (or any other terms of similar meaning and import) under any
documentation governing subordinated Indebtedness of the Borrower and its
Subsidiaries (to the extent the concept of Senior Debt or Designated Senior Debt
(or similar concept) exists therein).

4.21     Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors, and to the
knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

4.22     EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution. 

SECTION 5.    CONDITIONS PRECEDENT

5.1     Conditions to Initial Extension of Credit.  The effectiveness of this
Agreement and the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit are subject to the satisfaction on or prior to
the Restatement Effective Date of the following conditions precedent:



44

 

--------------------------------------------------------------------------------

 

 



(a)    Credit Agreement.  The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower, each
Subsidiary Guarantor and each Person listed on Schedule 1.1A.

(b)    Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the 2018, 2017 and 2016
fiscal years and (iii) unaudited interim consolidated financial statements of
the Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph and at least 45 days prior to the Restatement Effective Date.

(c)    Projections.  The Lenders shall have received satisfactory projections
through the fiscal year ending on December 31, 2024.

(d)    Approvals.  All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(e)    Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Restatement Effective Date.  All such amounts shall, at the option of
the Borrower, be paid (i) in cash by the Borrower on the Restatement Effective
Date or (ii) with proceeds of Loans made on the Restatement Effective Date, in
which case such amounts shall be reflected in the funding instructions given by
the Borrower to the Administrative Agent on or before the Restatement Effective
Date.

(f)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party or a statement that the certificate of
incorporation and by-laws have not been amended since from the forms attached to
Closing Certificates delivered by the respective Loan Party dated July 29, 2016,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

(g)    Legal Opinion.  The Administrative Agent shall have received an executed
legal opinion of K&L Gates LLP, counsel to the Borrower and its Subsidiaries, in
a form reasonably satisfactory to the Administrative Agent.

(h)    Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate executed by the chief financial officer of the Borrower,
substantially in the form of Exhibit H.

(i)    Execution by Lenders.  The Administrative Agent shall have received
written consent from the Existing Lenders that constitute Required Lenders under
the Existing Credit Agreement to the execution and delivery of this Agreement
(it being agreed that the entering into this Agreement by any such Existing
Lender shall constitute such written consent).





45

 

--------------------------------------------------------------------------------

 

 



(j)    Existing Credit Agreement.  The Administrative Agent and the Lenders
shall have received evidence that (i) the interest on outstanding loans, and all
accrued fees and other amounts owing, under the Existing Credit Agreement shall
have been (or shall be simultaneously) paid in full, (ii) all commitments to
extend credit under the Existing Credit Agreement shall have been terminated (it
being understood and agreed that, upon execution and delivery of this Agreement
by the Borrower, the Borrower shall be deemed to have elected to terminate the
commitments under the Existing Credit Agreement pursuant to Section 2.4 thereof
and the prior notice required thereunder is hereby waived) and (iii) all Letters
of Credit previously issued and outstanding under the Existing Credit Agreement
shall be continued as Letters of Credit hereunder pursuant to Section 3.2, and
all accrued and unpaid fees in respect thereof owing prior to the Restatement
Effective Date shall have been paid in full in cash.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

﻿

5.2     Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a)    Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except for representations and warranties which by their
terms expressly relate to a specified date, which representations and warranties
shall be true and correct as of such specified date).

(b)    No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.    AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1     Financial Statements.  Furnish to the Administrative Agent and each
Lender:

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and



46

 

--------------------------------------------------------------------------------

 

 



(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.  Documents required to be delivered
pursuant to Sections 6.1(a) and (b) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
documents are publicly available as posted on the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (ii) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at
http://corporate.wwe.com; provided, that (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent by facsimile
or electronic mail of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining copies of such documents.

6.2     Certificates; Other Information.  Furnish to the Administrative Agent
and each Lender (or, in the case of clause (g), to the relevant Lender):

(a)  concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b)  concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a description of any Person that has become
a Group Member and (3) a description of any Subsidiary that ceases to be an
Excluded Domestic Subsidiary or an Excluded Foreign Subsidiary, in each case
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since December 31,
2018);

(c)  as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a



47

 

--------------------------------------------------------------------------------

 

 



projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) substantially in the form presented to the
Administrative Agent by the Borrower with respect to the fiscal year ending
December 31, 2018 and, as soon as available, significant revisions, if any, of
such budget and projections with respect to such fiscal year (collectively, the
“Budget”), which Budget shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Budget is based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Budget is incorrect or misleading in any material respect;

(d)  within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year; provided that the Management’s
Discussion and Analysis section of the Borrower’s period filings under the
Securities and Exchange Act of 1934 shall satisfy this requirement.

(e)  within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

(f)  promptly following receipt thereof, copies of (i) any documents described
in Sections 101(f) or 101(j) of ERISA prepared with respect to any Pension Plan
or (ii) any documents described in Sections 101(f), 101(k) or 101(l) of ERISA
that any Group Member or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the relevant Group Members or ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and

(g)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.2(e) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website at http://corporate.wwe.com; or (ii) on which
such documents are transmitted by electronic mail to the Administrative Agent;
provided, that (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent by facsimile or electronic mail
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining copies of such documents.

6.3     Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature,



48

 

--------------------------------------------------------------------------------

 

 



except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

6.4     Maintenance of Existence; Compliance.  Except as permitted in Section
7.4, (a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) maintain in effect and enforce
policies and procedures designed to ensure  compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. 

6.5     Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.

6.6     Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants; provided that so long as no
Default or Event of Default has occurred and is continuing, such visits shall be
limited to two times per calendar year.

6.7     Notices.  Promptly give notice to the Administrative Agent and each
Lender of:

(a)  the occurrence of any Default or Event of Default;

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $20,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that would affect the Borrower or
any of its Subsidiaries in any material respect or (iii) which relates to any
Loan Document;

(d)  the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Borrower knows or has
reason to know thereof; and



49

 

--------------------------------------------------------------------------------

 

 



(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8     Environmental Laws.  (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(a)  Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9     Additional Guarantees.   With respect to any new Subsidiary (other than
any Excluded Domestic Subsidiary, any Excluded Foreign Subsidiary, and, for
greater certainty, excluding any Special Film Entity, the Real Property SPE, any
Specified JV and any Network Entity to the extent that such Network Entity is
unable to guarantee the Obligations pursuant to the terms of its organizational
documents) created or acquired after the Restatement Effective Date by any Group
Member (which for this purpose shall include any Subsidiary that ceases to be
excluded pursuant to the preceding parenthetical after the Restatement Effective
Date), promptly cause such new Subsidiary or reclassified Subsidiary to become a
Subsidiary Guarantor by executing the Joinder Agreement set forth as Exhibit G
hereto (the “Joinder Agreement”). Without limiting the foregoing, each Group
Member shall execute and deliver, or cause to be executed and delivered to the
Administrative Agent such documents, agreements and instruments, and take or
cause to be taken such further actions, which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure the validity of the guarantee created pursuant to Section 10.

SECTION 7.    NEGATIVE COVENANTS

The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

7.1     Financial Condition Covenants.

(a)  Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio
determined as of the last day of any period of four consecutive fiscal quarters
of the Borrower to exceed 3.50:1.0.

(b)  Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio determined as of the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 3.0:1.0.

7.2     Indebtedness.  Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:



50

 

--------------------------------------------------------------------------------

 

 



(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

(b)  Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;

(c)  (i) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor and (ii) Guarantee Obligations of the Borrower or any of
its Subsidiaries arising from time to time under any of the Assumed Agreements;

(d)  Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
that do not increase the outstanding principal amount thereof (except by the
amount of any accrued interest and premiums with respect to such Indebtedness
and transaction fees, costs and expenses in connection with such extension,
renewal or replacement thereof); 

(e)  Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any of its Subsidiaries to finance the acquisition,
construction, repair, replacement or improvement of fixed or capital assets in
an aggregate principal amount not to exceed $100,000,000 at any one time
outstanding and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

(f)  other unsecured Indebtedness of the Borrower or any of its Subsidiaries in
an unlimited amount; provided that (i) no Default or Event of Default has
occurred and is continuing and (ii) after giving effect to the incurrence of
such Indebtedness (as if such Indebtedness had been incurred on the last day of
the most recently completed period of four consecutive fiscal quarters of the
Borrower ending prior to such date), the Borrower is, at the time of incurrence
of such Indebtedness, in pro forma compliance with the covenants set forth in
Section 7.1(a) and (b) ; and

(g)  any Permitted Convertible Indebtedness and replacements or refinancings
thereof; provided that (i) no Default or Event of Default has occurred and is
continuing and (ii) after giving effect to the incurrence of such Indebtedness
(as if such Indebtedness had been incurred on the last day of the most recently
completed period of four consecutive fiscal quarters of the Borrower ending
prior to such date), the Borrower is, at the time of incurrence of such
Indebtedness, in pro forma compliance with the covenant set forth in Section
7.1(a).

7.3     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

(a)  Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;





51

 

--------------------------------------------------------------------------------

 

 



(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, guild agreements and other obligations of a like nature
incurred in the ordinary course of business;

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f)  Liens in existence on the Restatement Effective Date listed on Schedule
7.3(f), securing Indebtedness permitted by Section 7.2(d) (and Liens securing
any refinancings, refundings, renewals or extensions thereof as permitted
pursuant to Section 7.2(d)), provided that no such Lien is spread to cover any
additional property after the Restatement Effective Date and that the amount of
Indebtedness secured thereby is not increased;

(g)  Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition, construction, repair,
replacement or improvement of fixed or capital assets (and Liens securing any
refinancings, refundings, renewals or extensions thereof as permitted pursuant
to Section 7.2(e));  provided that (x) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets or aircraft,
as the case may be, (y) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (z) the amount of
Indebtedness secured thereby is not increased;

(h)  any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(i)  Liens arising in the ordinary course of business from netting services,
overdraft protection, Swap Agreements, cash management agreements and otherwise
in connection with deposit, securities and commodities accounts; and

(j)  Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $35,000,000 at any one time; provided that (i) no Default or Event
of Default has occurred and is continuing and (ii) after giving effect to the
incurrence of the Indebtedness secured by such Liens (as if such Indebtedness
had been incurred on the last day of the most recently completed period of four
consecutive fiscal quarters of the Borrower ending prior to such date), the
Borrower is, at the time of incurrence of such Indebtedness, in pro forma
compliance with the covenants set forth in Section 7.1(a) and (b).

7.4     Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, consummate a Division as the Dividing Person or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation), with or into any Wholly Owned Subsidiary Guarantor (provided that
the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation) or into another Subsidiary of the Borrower if neither party to such
merger or consolidation is a Subsidiary Guarantor;





52

 

--------------------------------------------------------------------------------

 

 



(b)  any Subsidiary of the Borrower which is not a Subsidiary Guarantor may
liquidate, wind up or dissolve itself if the Borrower determines in good faith
that such liquidation, wind up or dissolution is in the best interest of the
Borrower and its Subsidiaries;

(c)  any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5;

(d)  any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(e)  any Subsidiary Guarantor that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Subsidiary
Guarantors at such time, or, with respect to assets not so held by one or more
Subsidiary Guarantors, such Division, in the aggregate, would result in a
Disposition permitted by Section 7.05(h);

Provided that, notwithstanding anything to the contrary in this Agreement, any
Subsidiary which is a Division Successor resulting from a Division of assets of
a Subsidiary Guarantor may not be deemed to be (i) an Excluded Domestic
Subsidiary, (ii) an Excluded Foreign Subsidiary, (iii) a Special Film Entity or
(iv) a Network Entity to the extent that such Network Entity is unable to
guarantee the Obligations pursuant to the terms of its organizational
documents,  at the time of or in connection with the applicable Division.

﻿

7.5     Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)  the Disposition of obsolete or worn out property or assets (other than
current assets) no longer used or useful in the ordinary course of business;

(b)  any Disposition of Cash Equivalents in exchange for cash or Cash
Equivalents;

(c)  any Disposition of property to effect an Investment permitted under Section
7.8(a), (b), (c), (f), (g), (h), (i) or (j);

(d)  the sale of inventory in the ordinary course of business;

(e)  Dispositions permitted by clause (i) of Section 7.4(c);

(f)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

(g)  the sale of the Existing Aircraft;and

(h)  the Disposition of other property having a fair market value not to exceed
$15,000,000 in the aggregate for any fiscal year of the Borrower.

(i)  the sale of properties located at 1241 East Main Street, Stamford,
Connecticut 06902; 120 Hamilton Avenue, Stamford, Connecticut 06902; 88 Hamilton
Avenue, Stamford, Connecticut



53

 

--------------------------------------------------------------------------------

 

 



06902; 120 Hamilton Avenue, Stamford, Connecticut 06902; 126 Hamilton Avenue,
Stamford, Connecticut 06902; and 128 Hamilton Avenue, Stamford, Connecticut
06902.

7.6     Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a)  any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

(b)  the Borrower may make additional Restricted Payments in an unlimited
amount; provided that (i) no Default or Event of Default has occurred and is
continuing; and (ii) after giving effect to the making of such Restricted
Payments (as if such Restricted Payments had been made on the last day of the
most recently completed period of four consecutive fiscal quarters of the
Borrower ending prior to such date), the Borrower is, at the time of making such
Restricted Payment, in pro forma compliance with the covenants set forth in
Section 7.1(a) and (b);

(c)  the Borrower may make any Restricted Payments and/or deliveries required by
the terms of, and otherwise perform its obligations under, any Permitted
Convertible Indebtedness (including, without limitation, making payments of
interest and principal thereon, making payments due upon required repurchase
thereof and/or making payments and deliveries due upon conversion thereof);

(d)  the Borrower may pay the premium in respect of, and otherwise perform its
obligations under, any Permitted Bond Hedge Transaction; and

(e)  the Borrower may make any Restricted Payments and/or deliveries required by
the terms of, and otherwise perform its obligations under, any Permitted Warrant
Transaction (including, without limitation, making payments and/or deliveries
due upon exercise and settlement or termination thereof).

7.7     Capital Expenditures.  Make or commit to make any Capital Expenditure;
provided that this Section 7.7 shall not be applicable if (i) no Default or
Event of Default has occurred and is continuing and (ii) the Borrower is in
compliance with the covenants set forth in Section 7.01(a) and (b) determined as
of the last day of the period of four consecutive fiscal quarters of the
Borrower preceding such Capital Expenditure after giving pro forma effect to any
such Capital Expenditure.

7.8     Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)  extensions of trade credit in the ordinary course of business;

(b)  investments in Cash Equivalents;

(c)  investments in certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by a



54

 

--------------------------------------------------------------------------------

 

 



Lender that is a commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$150,000,000;

(d)  investments made pursuant to the terms of the WWE Investment Policy as
delivered to the Administrative Agent and the Lenders prior to the Restatement
Effective Date; provided, that any amendment, supplement or modification
(pursuant to a waiver or otherwise) of such policy that is materially adverse to
the Lenders shall be subject to the consent of the Required Lenders;

(e)  Guarantee Obligations permitted by Section 7.2;

(f)  [reserved];

(g)  intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;

(h)  (x)(i) so long as no Default or Event of Default has occurred and is
continuing and (ii) the Borrower is in compliance with the covenants set forth
in Section 7.01(a) and (b) determined as of the last day of the period of four
consecutive fiscal quarters of the Borrower preceding such Investment after
giving pro forma effect to any borrowing in connection therewith, additional
Investments by the Borrower or any of its Subsidiaries;

(i)  investments consisting of the contribution to one or more Special Film
Entities of Film Assets which existed on May 1, 2014;

(j)  [reserved];

(k)  investments in the Real Property SPE to fund payments with respect to
expenses arising under that certain Open-Ended Mortgage, Assignment of Leases
and Rents and Security Agreement (as in effect on the date hereof) that is an
Assumed Agreement not to exceed $5,000,000; and

(l)  the purchase of any Permitted Bond Hedge Transaction by the Borrower and
the performance of its obligations thereunder.

﻿

7.9     Optional Payments and Modifications of Certain Debt Instruments.  (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Indebtedness incurred pursuant to Section 7.2(d), (e),
(f) or (g);  provided that this clause (a) shall not be applicable if (i) no
Default or Event of Default has occurred and is continuing and (ii) the Borrower
is in compliance with the covenants set forth in Section 7.01(a) and (b)
determined as of the last day of the period of four consecutive fiscal quarters
of the Borrower preceding such optional payment after giving pro forma effect to
any such optional payment.

(b) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions to any Indebtedness incurred pursuant to Section 7.2(e)
or 7.2(f) in any material respect that is adverse to the Lenders.

7.10     Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary



55

 

--------------------------------------------------------------------------------

 

 



course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.  For the avoidance of doubt, transactions related to the formation of
the Network Entities, transactions between the Borrower and Alpha Entertainment
LLC, transactions related to the formation of the Special Film Entities, the
Real Property SPE and the Specified JVs and transactions between the Borrower
and its Subsidiaries, on the one hand, and any Network Entity that is not a
Subsidiary or any Special Film Entity or the Real Estate SPE or any Specified
JV, on the other hand, shall not be deemed to be outside of the ordinary course
of business.

7.11     Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.

7.12     Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary, (c) any Permitted Bond Hedge
Transaction and (d) any Permitted Warrant Transaction.

7.13     Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

7.14     Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations or other secured Indebtedness otherwise
permitted under this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets financed thereby).

7.15     Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.

7.16     Lines of Business.  Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the Restatement Effective Date or that are
reasonably related thereto or the businesses of a diversified media and
entertainment company. 

7.17     Use of Proceeds.  Request any Loan or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and



56

 

--------------------------------------------------------------------------------

 

 



agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (c) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.

SECTION 8.    EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)  the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $10,000,000 or more; or

(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to



57

 

--------------------------------------------------------------------------------

 

 



it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against any Group Member any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) or any Group Member shall make a general assignment for the
benefit of its creditors; or

(g)  (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan or Multiemployer Plan; (iv) any Group Member or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to result in a Material
Adverse Effect; or

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i)  any material provision of any Loan Document, including the guarantee
contained in Section 10 (other than as expressly permitted hereunder), shall
cease for any reason to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(j)  a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether



58

 

--------------------------------------------------------------------------------

 

 



or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9.    THE AGENTS

9.1     Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2     Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.

9.3     Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.



59

 

--------------------------------------------------------------------------------

 

 



9.4     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5     Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6     Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.



60

 

--------------------------------------------------------------------------------

 

 



9.7     Indemnification.  The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8     Agent in Its Individual Capacity.  Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9     Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 11.5 shall continue to inure to its benefit.  If the Administrative
Agent resigns under this Section 9.9, then the Administrative Agent shall also
resign as an Issuing Lender.  Upon the appointment of a successor Administrative
Agent hereunder, such successor or any other Issuing Lender appointed pursuant
to the terms hereunder shall (i) succeed to all of the rights, powers,
privileges and duties of the retiring Administrative Agent as the retiring
Issuing Lender and the retiring Administrative Agent shall be discharged from
all of its respective duties and obligations as Issuing Lender under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by the retiring Administrative Agent, if any, outstanding at the
time of such succession or



61

 

--------------------------------------------------------------------------------

 

 



make other arrangement reasonably satisfactory to the retiring Administrative
Agent to effectively assume the obligations of the retiring Administrative Agent
with respect to such Letters of Credit.   

9.10     Documentation Agent and Syndication Agent.  Neither the Documentation
Agent nor the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.

9.11     Posting of Communications.  (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lender by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(a)  Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Lender and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Lender and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(b)  THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or the Issuing Lender by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.



62

 

--------------------------------------------------------------------------------

 

 



(c)  Each Lender and the Issuing Lender agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Lender’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(d)  Each of the Lenders, the Issuing Lender and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(e)  Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Lender to give any notice or other communication pursuant
to any Loan Document in any other manner specified in such Loan Document.

9.12     Certain ERISA Matters.    (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)  such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or





63

 

--------------------------------------------------------------------------------

 

 



(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)  In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the Administrative Agent, or the Syndication Agent, the Documentation
Agent or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

(c)  The Administrative Agent, the Syndication Agent and the Documentation Agent
hereby inform the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 10.    GUARANTEE

10.1     Guarantee.

(i)  Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lender Parties and their respective successors,
indorsees, transferees and assigns permitted hereunder, the prompt and complete
payment and performance by the Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (other than, with
respect to any Subsidiary Guarantor, any Excluded Swap Obligations of such
Subsidiary Guarantor).

(ii)  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor under this
Section 10.1 and under the other Loan Documents shall in no event exceed the
amount which is permitted under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 10.2).

(iii)  Each Subsidiary Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Section 10
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.



64

 

--------------------------------------------------------------------------------

 

 



(iv)  The guarantee contained in this Section 10 shall remain in full force and
effect until all the Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Loan Parties may be free from any Obligations.

(v)  No payment made by any Loan Party, any of the Subsidiary Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender Party from any Loan Party, any of the
Subsidiary Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
Obligations or any payment received or collected from such Subsidiary Guarantor
in respect of the Obligations), remain liable for the Obligations up to the
maximum liability of such Subsidiary Guarantor hereunder until the Obligations
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated.

10.2     Right of Contribution.  Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 10.3.  The provisions of this
Section 10.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Lender Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

10.3     No Subrogation.  Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any Lender Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender Party against any Loan Party, any of the
Subsidiary Guarantors or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender Party for the payment of the
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from any Loan Party or any of the Subsidiary
Guarantors in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lender Parties by
the Borrowers and the other applicable Loan Parties on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.  If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Subsidiary Guarantor in trust for the Administrative Agent and the Lender
Parties, segregated from other funds of such Subsidiary Guarantor, and shall,
forthwith upon receipt by such Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement.

10.4     Amendments, etc. with Respect to the Obligations.  Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender Party may be
rescinded by the Administrative Agent or such Lender Party and any of the
Obligations continued, and



65

 

--------------------------------------------------------------------------------

 

 



the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender Party, and this Agreement and
the other Loan Documents and any other documents executed and delivered in
connection herewith or therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any guarantee or right of offset at any time held by any Agent or
Lender Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.

10.5     Guarantee Absolute and Unconditional.  Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender Party upon the guarantee contained in this Section 10 or acceptance
of the guarantee contained in this Section 10; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 10 and all dealings between any Loan Party and any of the
Subsidiary Guarantors, on the one hand, and the Agents and the Lender Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 10.  Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Loan Party or any of the
Subsidiary Guarantors with respect to the Obligations.  Each Subsidiary
Guarantor understands and agrees that the guarantee contained in this Section 10
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of this Agreement
or any other Loan Document, any of the Obligations or right of offset with
respect thereto at any time or from time to time held by any of the Agents or
any Lender Party, (b) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any Loan Party or any other Person against any Agent or Lender Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of
such Loan Party or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of such Borrower or
applicable Loan Party, as the case may be, for the Obligations, or of such
Subsidiary Guarantor under the guarantee contained in this Section 10, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against any Loan Party, any other Subsidiary Guarantor, or any other
Person or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any Loan Party, any other Guarantor, or guarantee or to exercise
any such right of offset, or any release of any Loan Party, any other Guarantor,
or any other Person or guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender Party against any
Subsidiary Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of legal proceedings relating to this guarantee or
the Obligations.

10.6     Reinstatement.  The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Loan Party or any substantial part of its property, or otherwise, all as though
such payments had not been made.



66

 

--------------------------------------------------------------------------------

 

 



10.7     Payments.  Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim at the Funding Office.

10.8     Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Section 10 in respect of any Specified
Swap Agreement (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.8, or otherwise under this Section 10, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
10.8 shall remain in full force and effect until such time as such Qualified ECP
Guarantor is released from its Obligations hereunder.  Each Qualified ECP
Guarantor intends that this Section 10.8 constitute, and this Section 10.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Subsidiary Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 11.    MISCELLANEOUS

11.1     Amendments and Waivers.  Subect to 2.11(b), neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided,  however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates and (y) that any amendment or modification of defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; (ii) eliminate or reduce the
voting rights of any Lender under this Section 11.1 without the written consent
of such Lender; (iii) amend, modify or waive Section 2.12(a), 2.12(b) or 11.7(a)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of all Lenders; (iv) amend, modify or waive the
definition of “Required Lenders” or any other voting provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of all Lenders; (v) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release all or substantially all of
the Subsidiary Guarantors from their obligations under Section 10, in each case
without the written consent of all Lenders; (vi) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; or (vii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the



67

 

--------------------------------------------------------------------------------

 

 



Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

11.2     Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

Borrower:

World Wrestling Entertainment, Inc.

1241 East Main Street

Stamford, CT 06902

Attention: Chief Financial Officer

Telecopy: 203-353-0236

Telephone: 203-352-8600

 

with a copy to:

 

World Wrestling Entertainment, Inc.

1241 East Main Street

Stamford, CT 06902

Attention: General Counsel

Telecopy: 203-353-0236

Telephone: 203-352-8600

﻿

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn Street

Floor L2

Chicago, IL 60603

﻿

Attention: Daniel Arriola

﻿

Telecopy: 844-490-5663

﻿

Telephone: 312-732-1901

﻿

Email:  daniel.arriola@chase.com and
jpm.agency.servicing.1@jpmorgan.com             

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.



68

 

--------------------------------------------------------------------------------

 

 



11.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4     Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5     Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and its Affiliates for all their costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and its Affiliates and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Restatement Effective Date (in the case
of amounts to be paid on the Restatement Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, and provided,  further, that this Section
11.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.  Without limiting
the foregoing, and to the extent permitted by applicable law, the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements,



69

 

--------------------------------------------------------------------------------

 

 



damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee.  All amounts due under this Section 11.5 shall be payable not
later than 10 days after written demand therefor.  The agreements in this
Section 11.5 shall survive the termination of this Agreement and the repayment
of the Loans and all other amounts payable hereunder.

11.6     Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

﻿

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or the Borrower or any of its Affiliates, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

﻿

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided,  further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;  

﻿

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); and

﻿

(C) the Issuing Lender (such consent not to be unreasonably withheld or
delayed).

﻿

(ii) Assignments shall be subject to the following additional conditions:

﻿

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

﻿

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

﻿

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to



70

 

--------------------------------------------------------------------------------

 

 



whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

﻿

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

﻿

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 11.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

﻿

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at one
of its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and related interest amounts) of the
Loans, L/C Obligations and amounts due under Section 3, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender (with respect to itself), at any reasonable time from time to time upon
reasonable prior notice. This Section 11.6(b)(iv) shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

﻿

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

﻿

(c)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance



71

 

--------------------------------------------------------------------------------

 

 

of such obligations, and (iii) the Borrower, the Administrative Agent, the
Issuing Lender and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (ii) directly affects such Participant.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.13 and 2.14
as if it were an assignee under paragraph (b) of this Section and (ii) shall not
be entitled to receive any greater payment under Sections 2.13 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Original
Closing Date that occurs after the Participant acquired the applicable
participation.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 11.7(a) as though it were a Lender.
 Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

﻿

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

﻿

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f)  Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b).  Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy,



72

 

--------------------------------------------------------------------------------

 

 



reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

11.7     Adjustments; Set‑off.    (a) Except to the extent that this Agreement
or a court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 11.6), in a greater proportion than any such
payment received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender as shall be necessary to cause such Benefitted
Lender to share the excess payment ratably with each of the Lenders; provided,
 however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

(a)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

11.8     Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10     Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.



73

 

--------------------------------------------------------------------------------

 

 



11.11     Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12     Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York Sitting
in the Borough of Manhattan), and appellate courts from any thereof; provided,
that nothing contained herein or in any other Loan Document will prevent any
Lender or the Administrative Agent from bringing any action to enforce any award
or judgment or any other property of any Loan Party in any other forum in which
jurisdiction can be established;

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13     Acknowledgements.  The Borrower hereby acknowledges that:

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14     Releases of Guarantees.  (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each



74

 

--------------------------------------------------------------------------------

 

 



Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 11.1 or (ii)
under the circumstances described in paragraph (b) below.

(a)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, any guarantee created under Section 10 shall be released.

11.15     Confidentiality.  Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, the
Issuing Lender or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Lender, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in connection with the exercise
of any remedy hereunder or under any other Loan Document, or (j) if agreed by
the Borrower in its sole discretion, to any other Person. “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.15 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material



75

 

--------------------------------------------------------------------------------

 

 



non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.16     WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

11.17     USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

11.18     Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.18 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.

11.19     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)  a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



76

 

--------------------------------------------------------------------------------

 

 



11.20     Effect of Amendment and Restatement.  On the Restatement Effective
Date, the Existing Credit Agreement is hereby amended and restated in its
entirety.  The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Restatement
Effective Date and (ii) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.  On the Restatement Effective Date, any outstanding
L/C Exposure under the Existing Credit Agreement shall be reallocated among the
Lenders in accordance with their respective Applicable Percentages.

[Signature Pages Follow]

 

77

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.,

﻿

 

as Borrower

﻿

 

 

﻿

 

By: /s/ Mark Kowal

﻿

 

    Name: Mark Kowal

﻿

 

    Title: Senior Vice President, Chief Accounting Officer and Controller

﻿

 

[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

 

TSI REALTY COMPANY,

﻿

 

EVENT SERVICES, INC.,

﻿

 

WWE STUDIOS, INC.,

﻿

 

WWE PROPERTIES INTERNATIONAL, INC.,

﻿

 

WWE JET SERVICES, INC.

﻿

 

 

﻿

 

each as a Subsidiary Guarantor

﻿

 

 

﻿

 

By: /s/ Mark Kowal

﻿

 

    Name: Mark Kowal

﻿

 

    Title: Senior Vice President, Chief Accounting Officer and Controller

 

[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

 

JPMORGAN CHASE BANK, N.A.,

﻿

 

as Administrative Agent, Issuing Lender and as a Lender

﻿

 

 

﻿

 

By: /s/ Matthew Landry

﻿

 

    Name: Matthew Landry

﻿

 

    Title: Authorized Officer

 

[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

﻿

 

Citibank N.A., as a Lender

﻿

 

 

﻿

 

By: /s/ Brian G. Williams

﻿

 

    Name: Brian G. Williams

﻿

 

    Title: Senior Vice President

﻿





[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

 

Bank of America, N.A., as a Lender

﻿

 

 

﻿

 

By: /s/ Donald K. Bates

﻿

 

    Name: Donald K. Bates

﻿

 

    Title: Senior Vice President

﻿





[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

 

Citizens Bank, N.A., as a Lender

﻿

 

 

﻿

 

By: /s/ Jamie Salas

﻿

 

    Name: Jamie Salas

﻿

 

    Title: SVP

﻿





[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

 

People’s United Bank, National Association, as a Lender

﻿

 

 

﻿

 

By: /s/ James Riley

﻿

 

    Name: James Riley

﻿

 

    Title: Senior Vice President

﻿





[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

 

Wells Fargo Bank, N.A., as a Lender

﻿

 

 

﻿

 

By: /s/ Craig DeSousa

﻿

 

    Name: Craig DeSousa

﻿

 

    Title: Senior Vice President

﻿

﻿

﻿

 

[Signature page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1A

﻿

Commitments

﻿

﻿

﻿

﻿

 

Lender

Revolving Commitment

JPMorgan Chase Bank, N.A.

$50,000,000.00

Citibank, N.A.

$40,000,000.00

Bank of America, N.A.

$35,000,000.00

Citizens Bank, N.A.

$30,000,000.00

People’s United Bank

$22,500,000.00

Wells Fargo Bank, National Association

$22,500,000.00

TOTAL

$200,000,000.00

﻿





1

 

 

--------------------------------------------------------------------------------

 

 



Schedule 3.2

﻿

Existing Letters of Credit

﻿

﻿

﻿

None

﻿





2

 

 

--------------------------------------------------------------------------------

 

 



Schedule 4.4

﻿

Consents, Authorizations, Filings, and Notices

﻿

﻿

﻿

None.

﻿





3

 

 

--------------------------------------------------------------------------------

 

 



Schedule 4.6

﻿

Litigation

﻿

﻿

On October 23, 2014, a lawsuit was filed in the U. S. District Court for the
District of Oregon, entitled William Albert Haynes III, on behalf of himself and
others similarly situated, v. World Wrestling Entertainment, Inc. This complaint
was amended on January 30, 2015 and alleged that the Company ignored,
downplayed, and/or failed to disclose the risks associated with traumatic brain
injuries suffered by WWE’s performers and seeks class action status. On March
31, 2015, the Company filed a motion to dismiss the first amended class action
complaint in its entirety or, if not dismissed, to transfer the lawsuit to the
U.S. District Court for the District of Connecticut. Without addressing the
merits of the Company's motion to dismiss, the Court transferred the case to
Connecticut on June 25, 2015. The plaintiffs filed an objection to such
transfer, which was denied on July 27, 2015. On January 16, 2015, a second
lawsuit was filed in the U.S. District Court for the Eastern District of
Pennsylvania, entitled Evan Singleton and Vito LoGrasso, individually and on
behalf of all others similarly situated, v. World Wrestling Entertainment, Inc.,
alleging many of the same allegations as Haynes. On February 27, 2015, the
Company moved to transfer venue to the U.S. District Court for the District of
Connecticut due to forum-selection clauses in the contracts between WWE and the
plaintiffs and that motion was granted on March 23, 2015. The plaintiffs filed
an amended complaint on May 22, 2015 and, following a scheduling conference in
which the court ordered the plaintiffs to cure various pleading deficiencies,
the plaintiffs filed a second amended complaint on June 15, 2015. On June 29,
2015, WWE moved to dismiss the second amended complaint in its entirety. On
April 9, 2015, a third lawsuit was filed in the U. S. District Court for the
Central District of California, entitled Russ McCullough, a/k/a “Big Russ
McCullough,” Ryan Sakoda, and Matthew R. Wiese a/k/a “Luther Reigns,”
individually and on behalf of all others similarly situated, v. World Wrestling
Entertainment, Inc., asserting similar allegations to Haynes. The Company again
moved to transfer the lawsuit to Connecticut due to forum-selection clauses in
the contracts between WWE and the plaintiffs, which the California court granted
on July 10, 2015. On September 21, 2015, the plaintiffs amended this complaint,
and, on November 16, 2015, the Company moved to dismiss the amended complaint.
Each of these suits seeks unspecified actual, compensatory and punitive damages
and injunctive relief, including ordering medical monitoring. The Haynes and
McCullough cases purport to be class actions. On February 18, 2015, a lawsuit
was filed in Tennessee state court and subsequently removed to the U.S. District
Court for the Western District of Tennessee, entitled Cassandra Frazier,
individually and as next of kin to her deceased husband, Nelson Lee Frazier,
Jr., and as personal representative of the Estate of Nelson Lee Frazier, Jr.
Deceased, v. World Wrestling Entertainment, Inc. A similar suit was filed in the
U. S. District Court for the Northern District of Texas entitled Michelle James,
as mother and next friend of Matthew Osborne, minor child, and Teagan Osborne, a
minor child v. World Wrestling Entertainment, Inc. These lawsuits contain many
of the same allegations as the other lawsuits alleging traumatic brain injuries
and further allege that the injuries contributed to these former talents’
deaths. WWE moved to transfer the Frazier and Osborne lawsuits to the U.S.
District Court for the District of Connecticut based on forum-selection clauses
in the decedents’ contracts with WWE, which motions were granted by the
respective courts. On November 23, 2015, amended complaints were filed in
Frazier and Osborne, which the Company moved to dismiss on December 16, 2015 and
December 21, 2015, respectively. On November 10, 2016, the Court granted the
Company’s motions to dismiss the Frazier and Osborne lawsuits in their entirety.
On June 29, 2015, the Company filed a declaratory judgment action in the U. S.
District Court for the District of Connecticut entitled World Wrestling
Entertainment, Inc. v. Robert Windham, Thomas Billington, James Ware, Oreal
Perras and various John and Jane Does seeking a declaration against these former
performers that their threatened claims related to alleged traumatic brain
injuries and/or other tort claims are time-barred. On September 21, 2015, the
defendants filed a motion to dismiss this complaint, which the Company opposed.
The Court previously ordered a stay of discovery in all cases pending decisions
on the motions to dismiss. On January 15, 2016, the Court partially lifted the
stay and permitted discovery only on three issues



4

 

 

--------------------------------------------------------------------------------

 

 

in the case involving Singleton and LoGrasso. Such discovery was completed by
June 1, 2016. On March 21, 2016, the Court issued a memorandum of decision
granting in part and denying in part the Company’s motions to dismiss the
Haynes, Singleton/LoGrasso, and McCullough lawsuits. The Court granted the
Company’s motions to dismiss the Haynes and McCullough lawsuits in their
entirety and granted the Company’s motion to dismiss all claims in the
Singleton/LoGrasso lawsuit except for the claim of fraud by omission. On March
22, 2016, the Court issued an order dismissing the Windham lawsuit based on the
Court’s memorandum of decision on the motions to dismiss. On April 4, 2016, the
Company filed a motion for reconsideration with respect to the Court’s decision
not to dismiss the fraud by omission claim in the Singleton/LoGrasso lawsuit
and, on April 5, 2016, the Company filed a motion for reconsideration with
respect to the Court dismissal of the Windham lawsuit. On July 21, 2016, the
Court denied the Company’s motion in the Singleton/LoGrasso lawsuit and granted
in part the Company’s motion in the Windham lawsuit. On April 20, 2016, the
plaintiffs filed notices of appeal of the Haynes and McCullough lawsuits. On
April 27, 2016, the Company moved to dismiss the appeals for lack of appellate
jurisdiction, which motions were granted, and the appeals were dismissed with
leave to appeal upon the resolution of all of the consolidated cases. The
Company filed a motion for summary judgment on the sole remaining claim in the
Singleton/LoGrasso lawsuit, which was granted on March 28, 2018. The Company
also filed a motion for judgment on the pleadings against the Windham
defendants. Lastly, on July 18, 2016, a lawsuit was filed in the U.S. District
Court for the District of Connecticut, entitled Joseph M. Laurinaitis, et al.
vs. World Wrestling Entertainment, Inc. and Vincent K. McMahon, individually and
as the trustee of certain trusts. This lawsuit contains many of the same
allegations as the other lawsuits alleging traumatic brain injuries and further
alleges, among other things, that the plaintiffs were misclassified as
independent contractors rather than employees denying them, among other things,
rights and benefits under the Occupational Safety and Health Act (OSHA), the
National Labor Relations Act (NLRA), the Family and Medical Leave Act (FMLA),
federal tax law, and various state Worker’s Compensation laws. This lawsuit also
alleges that the booking contracts and other agreements between the plaintiffs
and the Company are unconscionable and should be declared void, entitling the
plaintiffs to certain damages relating to the Company’s use of their
intellectual property. The lawsuit alleges claims for violation of RICO, unjust
enrichment, and an accounting against Mr. McMahon. The Company and Mr. McMahon
moved to dismiss this complaint on October 19, 2016. On November 9, 2016, the
Laurinaitis plaintiffs filed an amended complaint. On December 23, 2016, the
Company and Mr. McMahon moved to dismiss the amended complaint. On September 29,
2017, the Court issued an order on the motion to dismiss pending in the
Laurinaitis case and on the motion for judgment on the pleadings pending in the
Windham case. The Court reserved judgment on the pending motions and ordered
that within thirty-five (35) days of the date of the order the Laurinaitis
plaintiffs and the Windham defendants file amended pleadings that comply with
the Federal Rules of Civil Procedure. The Court further ordered that each of the
Laurinaitis plaintiffs and the Windham defendants submit to the Court for in
camera review affidavits signed and sworn under penalty of perjury setting forth
facts within each plaintiff’s or declaratory judgment defendant’s personal
knowledge that form the factual basis of their claim or defense. On November 3,
2017, the Laurinaitis plaintiffs filed a second amended complaint. The Company
and Mr. McMahon believe that the second amended complaint failed to comply with
the Court’s September 29, 2017 order and otherwise remained legally defective
for all of the reasons set forth in their motion to dismiss the amended
complaint. Also on November 3, 2017, the Windham defendants filed a second
answer. The Company does not know if the Laurinaitis Plaintiffs and Windham
Defendants submitted the affidavits required under the Court’s September 29,
2017 order. On November 17, 2017, the Company and Mr. McMahon filed a response
that, among other things, urged the Court to grant the motion for judgment on
the pleadings against the Windham defendants and dismiss the Laurinaitis
plaintiffs’ complaint with prejudice and award sanctions against the Laurinaitis
plaintiffs’ counsel because the amended pleadings fail to comply with the
Court’s September 29, 2017 order and the Federal Rules of Civil Procedure. On
September 17, 2018, the Court granted the motion to dismiss filed by the Company
and Mr. McMahon in the Laurinaitis case in its entirety, awarded sanctions
against the Laurinaitis plaintiffs’ counsel, and granted the Company’s motion
for judgment on the pleadings against the Windham defendants. The plaintiffs
have attempted to appeal these decisions. On November 16, 2018, the Company



5

 

 

--------------------------------------------------------------------------------

 

 

moved to dismiss all of the appeals, except for the appeal of the dismissal of
the Laurinaitis case, for being filed untimely. On April 4, 2019, the Second
Circuit issued an order referring the Company’s motions to dismiss to the panel
that will determine the merits of the appeals and directing the
plaintiffs-appellants to file a scheduling notification letter indicating the
date on which they will file their opening briefs. The Company believes all
claims and threatened claims against the Company in these various lawsuits were
prompted by the same plaintiffs lawyer and that all are without merit. The
Company intends to continue to defend itself against the attempt to appeal these
decisions vigorously.

﻿

In addition to the foregoing, from time to time we become a party to other
lawsuits and claims. By its nature, the outcome of litigation is not known, but
the Company does not currently expect this ordinary course litigation to have a
material adverse effect on our financial condition, results of operations or
liquidity.

﻿





6

 

 

--------------------------------------------------------------------------------

 

 



Schedule 4.15

﻿

SUBSIDIARIES OF WORLD WRESTLING ENTERTAINMENT, INC.

(All subsidiaries are wholly-owned, directly or indirectly, except where
indicated)

﻿

WWE Real Estate Holdings, LLC (a Delaware limited liability company)

﻿

TSI Realty Company (a Delaware corporation)

﻿

Event Services, Inc. (a Delaware corporation)

·



WM Labor MGT, Inc. (a Delaware corporation)

·



Event Services (Nola), LLC (a Louisiana corporation)

﻿

WWE Jet Services, Inc. (a Delaware corporation)

﻿

WWE Network, LLC (a Delaware limited liability company)

﻿

WWE Studios, Inc. (a Delaware corporation)

·



Studios Originals, Inc. (a Delaware corporation)

·



WWE Studios Finance Holding Corp. (a Delaware corporation)

·



WWE Studios Finance Corp. (a Delaware corporation)

·



Erebus Pictures, LLC (a Delaware limited liability company) (50 percent owned)

·



NOLA Temple, LLC (a Louisiana limited liability company)

·



Good and Bad Cop, LLC (a Louisiana limited liability company)

·



Temple Picture Holdings, LLC (a Delaware limited liability company) (50 percent
owned)

·



WWE Films Development, Inc. (a Delaware corporation)

·



WWE Studios Production, Inc. (a Delaware corporation)

·



Previous Films Production Corp. (a Delaware corporation)

Marine 4 Films Inc. (a British Columbia company)

Vendetta Pictures Inc. (a British Columbia company)

Lockdown Films Inc. (a British Columbia company)

·



Marine Productions Australia Pty Limited (an Australia corporation)

·



Marine 3, LLC (a Louisiana limited liability company)

·



Incarnate Investments, Inc. (a Delaware corporation)

·



SLH Films, Inc. (a Delaware corporation)

·



BB Films, Inc. – name change now TM5 Films, Inc. (a Delaware corporation)



7

 

 

--------------------------------------------------------------------------------

 

 

·



House Pictures, Inc. (a Delaware corporation)

·



Temple Films, Ltd. (a British Columbia company)

·



Railway Films, Inc. (a British Columbia company)

·



Avaros Films, Inc. (a Delaware corporation)

·



BG Films, Inc. (a Delaware corporation)

·



The Marine 6 Films, Inc. (a Delaware corporation)

·



WH2, LLC (a Louisiana limited liability company)

·



Hooked Movie, LLC (a Delaware corporation)

·



Main Event Films, Inc. (a Delaware corporation)

·



Ticking Films, Inc. (a British Columbia company)

﻿

WWE Properties International, Inc. (a Delaware corporation)

·



XFL, LLC

﻿

WWE Japan LLC (a Japanese limited liability company)

﻿

WWE Middle East FZ-LLC (a Dubai Free Zone limited liability company)

﻿

WWE Australia Pty Limited (an Australia limited liability company)

﻿

World Wrestling Entertainment (International) Limited (a UK corporation)

﻿

World Wrestling Entertainment Canada, Inc. (a Canadian corporation)

﻿

WWE Asia Pacific Pte, Ltd. (a Singapore corporation)

﻿

WWE Germany GmbH (a German corporation)

﻿

(Note - Schedule 4.15 reflects all subsidiaries of World Wrestling
Entertainment, Inc. and includes entities which do not meet the definition of
“Subsidiary” as set forth in the Credit Agreement.)

﻿

﻿





8

 

 

--------------------------------------------------------------------------------

 

 



Schedule 7.2(d)

﻿

Existing Indebtedness

﻿

﻿

1.



Loan and Security Agreement dated as of August 7, 2013 between WWE Jets
Services, Inc. and Fifth Third Bank Equipment Finance Company.

2.



Lease dated as of September 1, 2014 between World Wrestling Entertainment, Inc.
and All Access Coach Leasing, LLC

3.



Lease dated as of June 1, 2015 between World Wrestling Entertainment, Inc. and
Clair Global Corporation

4.



Lease dated as of April 2, 2016 between World Wrestling Entertainment, Inc. and
Screenworks, LLC (wholly owned subsidiary of NEP Supershooters, LP)

5.



Lease dated as of April 17, 2016 between World Wrestling Entertainment, Inc. and
Upstaging, Inc.

6.



Lease dated as of August 18, 2016 between World Wrestling Entertainment, Inc.
and Atlanta Rigging & Staging Services, LLC

7.



Lease dated as of November 2, 2016 between World Wrestling Entertainment, Inc.
and Filmwerks International

8.



Convertible Senior Notes dated as of December 16, 2016.

9.



Lease dated as of January1, 2017 between World Wrestling Entertainment, Inc. and
Beers Enterprises, LLC

10.



Various leases between World Wrestling Entertainment, Inc. and Ricoh USA

11.



Guarantee obligation dated as of April 18, 2017 between World Wrestling
Entertainment, Inc. and Bank of America.

﻿





9

 

 

--------------------------------------------------------------------------------

 

 



Schedule 7.3(f)

﻿

Existing Liens

﻿

﻿

Existing Liens

﻿

WWE JET SERVICES, INC.

﻿

Liens securing the Loan and Security Agreement dated as of August 7, 2013
between WWE Jet Services, Inc. and Citizens Asset Finance (formerly “RBS Asset
Finance, Inc.”), including:

﻿

DELAWARE SECRETARY OF STATE

﻿

UCC Financing Statement 2013 3329167 filed 8/19/2013 (continued
6-11-2018)Secured Party: Fifth Third Equipment Finance (as assignee of RBS Asset
Finance, Inc.)Collateral: Airframe FAA Registration Mark N200ES, s/n 9245,
aircraft engines s/n 12597 and 12598

﻿

﻿

 

10

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF
COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Amended and Restated Credit Agreement, dated as of May 24, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, the agents named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate in my capacity as the Chief
Financial Officer of the Borrower this ____ day of _______, 20__.

﻿

 

 

﻿

 

______________________________

﻿

 

Name:

﻿

 

Title:

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment 1
to Compliance Certificate

[Attach Financial Statements]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment 2
to Compliance Certificate

The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.

[Set forth Covenant Calculations]

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF
CLOSING CERTIFICATE

Pursuant to Section 5.1(f) of the Amended and Restated Credit Agreement, dated
as of May 24, 2019 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, the agents named therein, and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”):

The undersigned [Chief Financial Officer] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies in his/her capacity as [Chief
Financial Officer] as follows:

1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties which by their
terms expressly relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

2. ___________________ is the duly elected and qualified [Assistant Secretary]
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any extensions of credit requested to be made
on the date hereof and the use of proceeds thereof.  [Borrower only]

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.  [Borrower only]

5. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party.

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.

﻿

 

 

﻿

 

 

﻿

 

______________________________

﻿

 

Name:

﻿

 

Title: [Chief Financial Officer]

﻿

 

 

﻿

Date:  __________, 20__

 

﻿

﻿





 

 

 

--------------------------------------------------------------------------------

 

 

The undersigned [Assistant Secretary] of the Certifying Loan Party hereby
certifies in his/her capacity as [Assistant Secretary] as follows:

6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.

8. Attached as Annex 2 to the Closing Certificate dated July 29, 2016 is a true
and complete copy of the by-laws of the Certifying Loan Party, and all
amendments thereto,  as in effect on the date hereof.

9. Attached as Annex 3 to the Closing Certificate dated July 29, 2016 is a true
and complete copy of the certificate of incorporation of the Certifying Loan
Party, and all amendments thereto, as in effect on the date hereof.

10. Attached hereto as Annex 2 is a long form good standing certificate from the
jurisdiction of organization of the Certifying Loan Party.

11. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

﻿

 

 

Name

Office

Signature

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.

 

﻿

 

 

﻿

 

 

﻿

 

______________________________

﻿

 

Name:

﻿

 

Title: [Assistant Secretary]

﻿

 

 

﻿

Date:  __________, 20__

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

﻿

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

﻿

1.      Assignor:                ______________________________

﻿

2.      Assignee:               ______________________________

                                                    [and is an
Affiliate/Approved Fund of [identify Lender]]

﻿

3.     Borrower(s):                       WORLD WRESTLING ENTERTAINMENT, INC.

﻿

4.     Administrative Agent:        JPMORGAN CHASE BANK, N.A., as administrative
agent under the Credit Agreement

﻿

5.     Credit Agreement:              The Amended and Restated Credit Agreement,
dated as of May 24, 2019 among WORLD WRESTLING ENTERTAINMENT, INC., the
Subsidiary Guarantors from time to time parties thereto, the Lenders from time
to time parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
the other agents parties thereto





 

 

 

--------------------------------------------------------------------------------

 

 



6.     Assigned Interest:

﻿

﻿

 

 

 

Facility Assigned1

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

﻿

$

$

%

﻿

$

$

%

﻿

$

$

%

﻿

Effective Date:  ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

﻿

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

﻿

The terms set forth in this Assignment and Assumption are hereby agreed to:

﻿

﻿

 

 

﻿

 

ASSIGNOR

﻿

 

 

﻿

 

 

﻿

 

NAME OF ASSIGNOR

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

ASSIGNEE

﻿

 

 

﻿

 

 

﻿

 

NAME OF ASSIGNEE

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

_________________________

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being      assigned under this Assignment (e.g.
“Commitment”).

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.





 

 

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

 

 

﻿

 

[Consented to and]  3 Accepted:

﻿

 

 

﻿

 

JPMORGAN CHASE BANK, N.A., as

﻿

 

  Administrative Agent

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

[Consented to:]

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

[NAME OF ANY OTHER RELEVANT PARTY]

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

_________________________

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

﻿

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

﻿

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 24, 2019, among WORLD WRESTLING ENTERTAINMENT, INC., as Borrower, the
Subsidiary Guarantors from time to time parties thereto, the Lenders from time
to time parties thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and the other agents parties thereto.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

﻿

1.  Representations and Warranties. 

﻿

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

﻿

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

﻿

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

﻿

﻿





 

 

 

--------------------------------------------------------------------------------

 

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

EXHIBIT D

FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL COMMITMENTS

﻿

To:       JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below

﻿

Reference is made to the Credit Agreement, dated as of May 24, 2019 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among World
Wrestling Entertainment, Inc. (the “Borrower”), the Lenders from time to time
parties thereto, the agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).  Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:

1.         Each Lender party hereto agrees to obtain a Commitment or increase
the amount of its Commitment as set forth opposite such Lender’s name on the
signature pages hereof under the caption “Incremental Commitment Amount”.

﻿

2.         The Increased Facility Closing Date is ___________________.

﻿

3.        The aggregate amount of incremental Commitments contemplated hereby is
$____________.

﻿

4.        The agreement of each Lender party hereto to obtain an incremental
Commitment on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

﻿

(a)  The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

﻿

(b)  (i) [All governmental and third party approvals necessary in connection
with the continuing operations of the Group Members and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby,
pursuant to Section 5.1(d) of the Credit Agreement;] (ii) the Administrative
Agent shall have received (1) a certificate of each Loan Party, dated the
Increased Facility Closing Date, substantially in the form of Exhibit B to the
Credit Agreement, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (2) a long form good standing certificate for each Loan Party from
its jurisdiction of organization; (iii) the Administrative Agent shall have
received an executed legal opinion of K&L Gates LLP, counsel to the Borrower and
its Subsidiaries, in a form reasonably satisfactory to the Administrative Agent;
and (iv) the Administrative Agent shall have received a solvency certificate
executed by the chief financial officer of the Borrower, substantially in the
form of Exhibit H to the Credit Agreement.

﻿





 

 

 

--------------------------------------------------------------------------------

 

 

(c)  (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date and (ii) no
Default or Event of Default shall have occurred and be continuing.




[Signature page follows]





 

 

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Incremental Commitment Amount $

 

[NAME OF LENDER]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

CONSENTED TO:

﻿

 

JPMORGAN CHASE BANK, N.A.,

﻿

 

as Administrative Agent

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

﻿

FORM OF
NEW LENDER SUPPLEMENT

﻿

SUPPLEMENT, dated __________________, to the Credit Agreement, dated as of May
24, 2019 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among World Wrestling Entertainment, Inc. (the “Borrower”), the
Lenders from time to time parties thereto, the agents named therein and JP
Morgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

W I T N E S S E T H:

﻿

WHEREAS, the Credit Agreement provides in Section 2.19(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) in connection with a transaction described
in Section 2.19(a) thereof by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $____________________.

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





 

 

 

--------------------------------------------------------------------------------

 

 



3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

__________________________________

__________________________________

__________________________________

﻿

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

﻿

﻿

 

 

﻿

 

[NAME OF LENDER]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Accepted this ____ day of ____________, 20__:

 

 

﻿

 

 

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

JPMORGAN CHASE BANK, N.A.,

﻿

 

as Administrative Agent

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿





 

 

 

--------------------------------------------------------------------------------

 

 



﻿

EXHIBIT F-1

﻿

FORM OF
U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of May
24, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

﻿

a

 

 

﻿

 

[NAME OF LENDER]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Date: ___________, 20__

 

 

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-2

﻿

FORM OF
U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of May
24, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8-BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

a

 

 

﻿

 

[NAME OF LENDER]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Date: ___________, 20__

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-3

﻿

﻿

FORM OF
U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of May
24, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

﻿

a

 

 

﻿

 

[NAME OF PARTICIPANT]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Date: ___________, 20__

 

 

﻿

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-4

﻿

FORM OF
U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of May
24, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”),
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

a

 

 

﻿

 

[NAME OF PARTICIPANT]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

Date: ___________, 20__

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF
JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [  ] (this “Agreement”), made by [  ], a [  ]
(the “Subsidiary”), in favor of JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the several banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to that certain  Amended and Restated Credit Agreement, dated as of May
24, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among World Wrestling Entertainment, Inc., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors from time to
time parties thereto, the Lenders from time to time parties thereto and the
Administrative Agent and the other agents parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

WHEREAS, the Credit Agreement requires that the Borrower promptly cause the
Subsidiary to become a party thereto as a Subsidiary Guarantor; and

WHEREAS, the Subsidiary has agreed to execute and deliver this Agreement in
order to become a party to the Credit Agreement as a Subsidiary Guarantor;

NOW, THEREFORE, IT IS AGREED:

By executing and delivering this Agreement, the Subsidiary, as provided in
Section 6.9 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Subsidiary Guarantor thereunder with the same force and effect as
if originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder.  The Subsidiary hereby
represents and warrants that (i) each of the representations and warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof (after giving effect to this Agreement) as if made on and as of such date
and (ii) the Subsidiary has delivered to the Administrative Agent any documents
required by the Administrative Agent pursuant to Section 6.9 of the Credit
Agreement.

This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the law of the State of New York.





 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

﻿

﻿

 

 

﻿

 

 

﻿

 

[SUBSIDIARY]

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

    Address:

﻿

 

 

﻿

 

 

﻿

 

ACKNOWLEDGED AND AGREED:

﻿

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.,

﻿

 

as Borrower

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

﻿

 

 

﻿

 

 

﻿

 

JPMORGAN CHASE BANK, N.A.,

﻿

 

as Administrative Agent

﻿

 

 

﻿

 

 

﻿

 

By:

﻿

 

    Name:

﻿

 

    Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM OF
SOLVENCY CERTIFICATE

May 24, 2019

﻿

This Solvency Certificate is delivered pursuant to Section 5.1(h) of the Amended
and Restated Credit Agreement, dated as of May 24, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named
therein.  Unless otherwise defined herein, capitalized terms used in this
Solvency Certificate have the meanings ascribed to them in the Credit Agreement.

I, _______________________, the [Chief Financial Officer] of the Borrower, DO
HEREBY CERTIFY on behalf of the Borrower that as of the date hereof, after
giving effect to the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement and the transactions
contemplated thereunder:

﻿

1.The sum of the liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Borrower and its Subsidiaries, on a consolidated
basis.

﻿

2.The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.

﻿

3.The capital of the Borrower and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

﻿

4.The Borrower and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, nor do they believe that they will incur, debts or
other liabilities including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

﻿

5.The Borrower and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.

﻿

6.For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

﻿

7.The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries.  In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the
Borrower and its Subsidiaries after consummation of the Transactions.

﻿

[Remainder of page intentionally left blank]





 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
[Chief Financial Officer] of the Borrower as of this 24th day of May, 2019. 

﻿

﻿

 

 

﻿

 

By:

﻿

 

    Name: [                      ]

﻿

 

    Title: [Chief Financial Officer]

﻿



 

 

 

--------------------------------------------------------------------------------